LAW L|BRARY

NO. 30556

IN THE SUPREME COURT OF THE STATE OF HAWAI‘I

 
  

\/:NH v. NGUYEN, Petition@r,  .§;,~'»~
vs. §
§
THE HONORABLE ERIC G. ROMANCHAK, JUDGE OF THE F §§
COURT OF THE SECOND CIRCUIT, STATE OF HAWAlT§ _=wg .*b
§ 1 ;§
'“"F §§
ORlG1NAL PROCEEDING gi co
(FC-D No. 05-1-0352) -
ORDER
Duffy, and Recktenwa1d, JJ.)

(By: Moon, C.J., Nakayama, Acoba,

Upon consideration of petitioner Vinh V. Nguyen's

May 12, 2010 letter to the Chief Justice, which we treat as a

petition for a writ of mandamus, it appears that petitioner is
See Kema v. Gaddis, 91 Hawafi

not entitled to mandamus relief.
(A writ of mandamus is an

200, 204, 982 P.2d 334, 338 (1999)
extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action.). Accordingly,

IT 18 HEREBY ORDERED that the clerk of the appellate

2010 letter as a

court shall process petitioner’s May 12,
petition for a writ of mandamus without payment of the filing

fee.
IT 1S FURTHER ORDERED that the petition for a writ of
mandamus is denied without prejudice to seeking relief in the

family court.
DATED:

Honolulu, HawaiUq Jun@ 15, 2g10_

Lu44p.La°T\mJLMuj¢Lyr£c

/@""WY

QQ»`LlLA@)&'
now 5. /£¢¢c.¢~»~»(&/